EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Robert Esposito on 15 June 2021.

Only claim 1 is amended.  Claims 2-7 are as previously presented.  The application has been amended as follows: 

1.	(Currently Amended)  A laser processing system comprising:
	a robot;
	a laser emission section provided on the robot;
	an irradiation path calculation section configured to calculate an irradiation path of a laser beam emitted from the laser emission section using information on a position of the robot;
	a determination section configured to determine whether the irradiation path calculated passes through an allowable irradiation region that is predetermined; and
	a laser-output reduction section configured to reduce output of the laser beam to be emitted to the irradiation path to a second output lower than a first output for processing in accordance with a determination by the determination section that the irradiation path does not pass through the allowable irradiation region,
wherein:
of at least partially overlapping regions,
the second output is set to be associated with each of the plurality of at least partially overlapping regions so as to have values different from each other between the plurality of at least partially overlapping regions,
the determination section determines whether the irradiation path passes through each of the plurality of at least partially overlapping regions, and
in accordance with a determination by the determination section that the irradiation path does not pass through one of the plurality of at least partially overlapping regions, the laser-output reduction section sets the second output to a value set in association with the one of the plurality of at least partially overlapping regions determined.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-7 are allowed.  Specifically, the invention as claimed is not obvious over the prior art, and specifically over the closest prior art of Oe.
While the prior art disclose many of the elements, generally, such a laser processing system comprising: a robot (Oe, Fig. 1, robot 1); a laser emission section provided on the 5robot (laser scanner 4); an irradiation path calculation section configured to calculate an irradiation path of a laser beam emitted from the laser emission section using information on a position of the robot (focus calculation unit 27 creates a “movement path” previously defined), ¶¶0064, 0078);  10a determination section (focus calculation unit – determining welding start range, “the robot system 100 determines whether or not the position of the welding point is located in the welding range on the basis of the laser scanner coordinate system as viewed from the laser scanner …whether or not the welding point is located in the welding range to which a laser beam can be emitted.”) configured to determine whether the irradiation path calculated passes through an allowable irradiation region that is predetermined; and a laser-output reduction section 15configured to reduce output of the laser beam to be emitted to the irradiation path to a second output lower than a first output for processing in accordance with a determination by the determination section that the irradiation path does not pass through the allowable 20irradiation region (¶0078, the robot system 100 can reliably determine whether or not to start welding by simply moving the laser scanner along the reference direction previously defined”).  
However, Oe and the prior art do not disclose wherein:
the allowable irradiation region is formed of a plurality of at least partially overlapping regions,
the second output is set to be associated with each of the plurality of at least partially overlapping regions so as to have values different from each other between the plurality of at least partially overlapping regions,
the determination section determines whether the irradiation path passes through each of the plurality of at least partially overlapping regions, and
in accordance with a determination by the determination section that the irradiation path does not pass through one of the plurality of at least partially overlapping regions, the laser-output reduction section sets the second output to a value set in association with the one of the plurality of at least partially overlapping regions determined.
Specifically, it is when the laser does not pass through one of the partially overlapping regions that the laser is set to the “second output” associated with that region (i.e. the region that it does not pass through, though it may still be within another recognized region, just that the power is not set according to that other recognized region), and the laser is stepped down from what is irradiated within that region  The prior art, generally, when dealing with multiple regions, associates power with the region being currently .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715